In re Monroe, Frank; — Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 90KW-0604; Parish of Orleans, Orleans Parish Criminal District Court, Div. “E”, No. 244-366.
Granted. Relator’s sentence is vacated, and this case is remanded to the district court for consideration and resentencing in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); State v. Jackson, 578 So.2d 1150 (La.1991).